                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXIS PAZ-VILLAGOMEZ,                          Case No. 20-cv-00606-SI
                                   8                   Plaintiff,
                                                                                         ORDER GRANTING MOTION TO
                                   9             v.                                      WITHDRAW MOTION FOR PARTIAL
                                                                                         SUMMARY JUDGMENT
                                  10     THE STEP2 COMPANY, LLC,
                                                                                         Re: Dkt. Nos. 85, 90
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 10, 2021, defendant The Step2 Company LLC (“Step2”) filed a motion for partial
                                  14   summary judgment. Dkt. No. 85. A hearing on Step2’s motion is scheduled for July 16, 2021. On
                                  15   June 22, 2021, Step2 filed a motion to withdraw its motion for partial summary judgment. Dkt. No.
                                  16   90.
                                  17          The Court GRANTS defendant’s motion to withdraw motion for partial summary judgment.
                                  18   Defendant’s motion for partial summary judgment is hereby DENIED as moot. The July 16, 2021
                                  19   hearing is VACATED.
                                  20

                                  21          IT IS SO ORDERED.
                                  22   Dated: June 30, 2021
                                  23                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  24                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
